DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is the responsive to the communication filed on 10/29/2019.

Claim Objections
Claims 1- 17 are objected to because of the following informalities:   there are phrase “ signal” all the claims , the signal is not patentable, Appropriate correction is required.




Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-12, the claimed invention is directed to non-statutory subject matter.  As per clam 1, The claim(s) medium does/do not fall within at least one of the four categories of patent eligible subject matter because medium is not non-statutory. Thus, the medium can be seen as a signal. Therefore, this clams 2-12 are rejected based on the same rational set for the clam 1.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Lau et al 2012/0208549 in view of Chaudhri et al US 2013/0332721.

 	As per claim 13. Lau discloses a method comprising:
 	 receiving a set of rules, wherein the set of rules comprises one or more rules related to the display of a verification signal and wherein the set of rules defines at least one event (par 0004, the mobile device is taking a reading or a number of readings at a variety of positions of a given location, signatures of the readings, at the boundaries i.e. a set of rules, of the location may be established  and 0039 The boundary signatures in general represent readings, i.e. signals and data, i.e. Verification signal, captured by one or more mobile devices when at the boundaries of a given location. The boundary signatures may also include readings from within the location.); 
 	detecting the at least one event ( par 0004 signals detected by a mobile device); 

 	determining whether the verification signal is location dependent ( par 0051 It may be clear in comparing the current GPS data of the mobile device 104 against the GPS data in the stored boundary signatures that the mobile device is outside of the location); 
 	 Lau does not explicitly disclose 
 	determining whether the location dependency has been met; and 
 	generating the verification signal once the location dependency has been met.  
 	However, Chaudhri discloses determining whether the location dependency has been met ( par 0072, event criteria are met, the criteria is location -based ); and 
 	generating the verification signal once the location dependency has been met ( par 0072, the mobile device is configured to generate light , i.e. verification signal, that determine the mobile device is near a pre-define geographic location).  

Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of The various signals and data generated by the mobile device may be used in a variety of ways in the comparison to the boundary signatures to arrive at a confidence level of Lau, based on the teaching of location met for mobile device location of Chudhri, because doing so would provide boundary or range of the mobile device.

 	As per claim 14, Lau in view of Chudhri discloses the method of Claim 13, Chaudhri discloses wherein the verification signal comprises activating a light bulb (par 0072 where the mobile device is configured to generate sound, light, movement or a combination thereof in response to the notification event determining whether one or more criteria are met, where the one or more criteria include time-based, location-based or movement-based criteria). 

 	As per claim 15, Lau in view of Chudhri discloses the method of Claim 13, Chaudhri discloses wherein the verification signal comprises displaying the signal design on a display device (par 0072, the mobile device is configured to generate light , i.e. verification signal, that determine the mobile device is near a pre-define geographic location ).  

 	As per claim 16, Lau in view of Chudhri discloses the method of Claim 15, Chaudhri discloses wherein the verification signal comprises displaying the signal design on more than one display device ( par 0038 he user can select a graphical element 255 to specify a proximity, distance, or radius about the location within which quiet hours should be enforced. The user-specified geographic location can then be displayed on graphical element 254).  

Claims 1-12 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Chaudhri et al US 2013/0332721 in view of Stevens et al US 2015/0179046.
 	As per claim 1, Chaudhri discloses At least one machine-readable storage medium with instructions stored thereon, wherein the instructions are executable by a machine to cause the machine to:
 	create rules related to an identification signal (par 0035 proximity can be based on the current location of the mobile device as determined by using any of a variety of location determination technologies, including global navigation satellite systems, dead-reckoning, geofencing and/or other location determination technologies); 
detect an event ( par 0020 when the computing device detects an event (e.g., incoming telephone call, text message, email, calendar event, etc.) during quiet hours that would normally trigger a notification that causes the computing device to generate a sound (e.g., a ringer), cause movement (e.g., vibration), or present a graphical notification (e.g., illuminate the display of the mobile device), the sound, movement or illumination can be suppressed. A user can terminate quiet hours by selecting graphical element 102.); 
 display the signal ([0023] In some implementations, graphical user interface 100 can include graphical element 109 for specifying types of notifications (e.g., sound, vibration, illumination, none) that are allowed during quiet hours. If the user specifies that notifications by illumination (e.g., illuminate the display of the computing device and present a graphical notification) are allowed then notifications that would normally cause a sound or vibration will merely cause an illumination of the display and a presentation of a graphical notification );

Chaudri does not explicitly disclose generate a signal design; and 
display the signal with the signal design.
 However, Stevens discloses   generate a signal design ( par 0040 may generate a series of light flashes, i.e. signal design, to alert a nearby person that the mobile device may be lost and to the location of the mobile device); 
 display the signal with the signal design (par 0041  Deviation from these patterns can indicate that the mobile device is lost, which can be utilized to perform a set or series of alert actions to notify the user.  And 0046 This set of actions may be set forth in the configuration database. The mobile device may initially generate and audible sound such as a beep and flash the mobile device light flash to alert the user that the mobile device may be lost).
 
Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying various signals and data generated by the mobile device of Chaudhri, based on the teaching of generating a series of light flashes of depending of the location of the mobile device of Stevens, because doing so would provide detection of the boundary or range of the mobile device.

 	As per claim 2, Chudhri in view of Stevens discloses The storage medium of Claim 1, Chaudhri discloses further comprising determining whether the signal is location dependent (par 0072  detecting a notification event on a mobile device, where the mobile device is configured to generate sound, light, movement or a combination thereof in response to the notification event determining whether one or more criteria are met, where the one or more criteria include time-based, location-based or movement-based criteria).  

 	As per claim 3, Chudhri in view of Stevens discloses The storage medium of Claim 2, Chaudhri discloses wherein if the signal is location dependent, the displaying of the signal occurs when the location requirement is met (par 0072  detecting a notification event on a mobile device, where the mobile device is configured to generate sound, light, movement or a combination thereof in response to the notification event determining whether one or more criteria are met, where the one or more criteria include time-based, location-based or movement-based criteria ).  

 	As per claim 4, Chudhri in view of Stevens discloses The storage medium of Claim 3, Stevens discloses wherein the location requirement is a defined distance ( par 0051  the mobile device loss prevention system samples the environmental conditions of the mobile device. This can include determining the relative or absolute location of the device, determining the ambient conditions, and monitoring the operational functions of the mobile device. Determining the location can include identifying any nearby devices through NFC or WPAN, identifying any routers or other wireless devices through WLAN, or determining the geographic location of the device through GPS. ).  

 	As per claim 5, Chudhri in view of Stevens discloses The storage medium of Claim 3, Stevens discloses wherein the location requirement is a geofence ( par 0061, The GPS unit may be turned on to determine the geographic location of the mobile device. Other actions can be taken to maximize the probability of notifying the owner or other authorized person of the location of the mobile device including sending logs of the handler's activities with the phone).  

 	As per claim 6, Chudhri in view of Stevens discloses The storage medium of Claim 1, Stevens discloses wherein the signal comprises a light bulb (claim 5, The method of claim 1 wherein the action is selected from a group consisting of an audible alert, flashing a light, texting information to another device, emailing information to another device, and phoning information to another device ).  

 	As per claim 7, Chudhri in view of Stevens discloses The storage medium of Claim 6, Stevens discloses wherein the signal comprises a light bulb that is flashing(claim 5. The method of claim 1 wherein the action is selected from a group consisting of an audible alert, flashing a light, texting information to another device, emailing information to another device, and phoning information to another device.  ). 

 	As per claim 8, Chudhri in view of Stevens discloses The storage medium of Claim 1, Stevens disclose wherein the signal comprises the signal design displayed on a portable device (par 0039 [0039] Mobile device function monitor 354 can include monitoring the utilization of the mobile device such as gesturing utilized by a person typing a text, detecting whether the mobile device is being charged, checking calendar entries, etc. Function monitor 354 is a functional environment detection element 355 and can be utilized to determine how the mobile device is being operated by a user. Other environmental elements 356 can include other types of locating elements, sensing elements, etc., such as a sensor detecting battery depletion of the device, that may be utilized to determine environmental parameters useful for determining whether the mobile device may be lost).  

 	As per claim 9, Chudhri in view of Stevens discloses The storage medium of Claim 8, Stevens discloses wherein signal design comprises more than one pixel and more than one color (par 0040 phone 370 and other action elements 372. Speaker 362 could generate a beep, a voice command, or other audible signal if a determination is made by the mobile device that it may be lost. Flash 364, such as a camera or other light flash, may generate a series of light flashes to alert a nearby person that the mobile device may be lost and to the location of the mobile device).  

 	As per claim 10, Chudhri in view of Stevens discloses The storage medium of Claim 8, Stevens discloses wherein the signal comprises the signal design displayed on multiple portable device (par 0073  detecting a notification event on a mobile device, where the mobile device is configured to generate sound, light, movement or a combination thereof in response to the notification event; determining whether one or more criteria are met, where the one or more criteria include time-based, location-based or movement-based criteria ).  

 	As per claim 11, Chudhri in view of Stevens discloses The storage medium of Claim 1, Stevens discloses wherein the event comprises calling emergency services ( par 0061 the mobile device may send a message to another device of the user or other authorized person through one or more communications including text, email or phone call).  

 	As per claim 12, Chudhri in view of Stevens discloses The storage medium of Claim 1, Stevens discloses wherein the event comprises at least two individuals meeting each other, and the signal is used to verify identities ( par 0073 detecting a notification event on a mobile device, where the mobile device is configured to generate sound, light, movement or a combination thereof in response to the notification event; determining whether one or more criteria are met, where the one or more criteria include time-based, location-based or movement-based criteria; and preventing the mobile device from generating sound, light and/or movement in response to detecting the notification event when the one or more criteria are met ).  


 	As per claim 17, Chaudhri discloses a system comprising: 
at least one data processor(par 0035 mobile device ); a memory (par 0035 mobile device ); and 
 	an event detector, executable by the data processor to determine whether an event has occurred (par 0020 when the computing device detects an event (e.g., incoming telephone call, text message, email, calendar event, etc.) during quiet hours that would normally trigger a notification that causes the computing device to generate a sound (e.g., a ringer), cause movement (e.g., vibration), or present a graphical notification (e.g., illuminate the display of the mobile device), the sound, movement or illumination can be suppressed. A user can terminate quiet hours by selecting graphical element 102 ); 
 	a design generator, executable by the data processor to (([0023] graphical user interface 100 can include graphical element 109 for specifying types of notifications (e.g., sound, vibration, illumination, none) that are allowed during quiet hours. If the user specifies that notifications by illumination (e.g., illuminate the display of the computing device and present a graphical notification) are allowed then notifications that would normally cause a sound or vibration will merely cause an illumination of the display and a presentation of a graphical notification ): 
display the signal ([0023] graphical user interface 100 can include graphical element 109 for specifying types of notifications (e.g., sound, vibration, illumination, none) that are allowed during quiet hours. If the user specifies that notifications by illumination (e.g., illuminate the display of the computing device and present a graphical notification) are allowed then notifications that would normally cause a sound or vibration will merely cause an illumination of the display and a presentation of a graphical notification );
 	Chaudri does not explicitly disclose create a signal to be displayed for verification purposes; and
  	signal execution system, executable by the data processor to execute the display of the signal.
However, Stevens discloses   create a signal to be displayed for verification purposes;( par 0040 may generate a series of light flashes, i.e. signal design, to alert a nearby person that the mobile device may be lost and to the location of the mobile device); 
 signal execution system, executable by the data processor to execute the display of the signal(par 0041  Deviation from these patterns can indicate that the mobile device is lost, which can be utilized to perform a set or series of alert actions to notify the user.  And 0046 This set of actions may be set forth in the configuration database. The mobile device may initially generate and audible sound such as a beep and flash the mobile device light flash to alert the user that the mobile device may be lost).
 
Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying various signals and data generated by the mobile device of Chaudhri, based on the teaching of generating a series of light flashes of depending of the location of the mobile device of Stevens, because doing so would provide detection of the boundary or range of the mobile device. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Halverson US 20140070939 discloses 0044, Having considered the various components of the interactive wireless life safety communications system 10 on a broad level, additional details thereof will be discussed in the context of several contemplated methods of coordinating the responses of the caregiver staff 22. Referring now to the flowchart of FIG. 2, the method begins with a step 200 of generating the alarm signal. As indicated above, the alarm signal is generated by the resident life safety device 16 upon detection of an alarm event. For example, in the case of the smoke detector or fourth resident life safety device 16d, when a sufficient level of smoke is detected within the fourth location 12d, then the alarm is triggered, and the alarm signal is generated thereby. The content of the alarm signal includes data that it originates from the resident life safety device 16d, and may include a descriptor that it represents the smoke detector. Although per the example above, the fourth location 16d is not associated with a particular resident 14, for a resident life safety device 16 that is, the corresponding alarm signal generated may also include an identifier.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABU S SHOLEMAN whose telephone number is (571)270-7314. The examiner can normally be reached EST: 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JORGE ORTIZ CRIADO can be reached on 571-272-7624. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABU S SHOLEMAN/Primary Examiner, Art Unit 2496